Citation Nr: 0637056	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-13 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for service-connected residuals of a low back injury to 
include spondylosis at L5-S1 with spondylolisthesis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to July 
1980.
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by which the RO 
granted service connection for a low back disability to which 
it assigned a 40 percent disability rating effective July 30, 
1996.  The veteran is contesting the initial rating assigned.

In May 2004, the veteran withdrew his request for a hearing 
before a Veterans Law Judge.  See 38 C.F.R. § 20.704(e) 
(2006).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.


FINDING OF FACT

The veteran's service-connected residuals of a low back 
injury to include spondylosis at L5-S1 with spondylolisthesis 
is manifested throughout the appeal period by no more then 
constant low back pain, complaints of radiation into left 
lower extremity, and very limited range of motion.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 60 
percent throughout the appeal period, but no higher, for the 
veteran's service-connected residuals of a low back injury to 
include spondylosis at L5-S1 with spondylolisthesis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5010-5293 (prior to 
September 23, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in February and May 2004 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim 
and effectively notified him to submit any relevant 
information in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  The veteran has not been apprised 
of effective dates.  However, he will have ample opportunity 
to appeal any effective date assigned and would be greatly 
prejudiced by a delay in receipt of the increased benefits to 
which he has been found to be entitled.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  The veteran 
has also been afforded several medical examinations in 
furtherance of his claim.  The veteran has not indicated that 
there is any outstanding evidence that is relevant to the 
issue on appeal.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The veteran's service-connected residuals of a low back 
injury to spondylosis at L5-S1 with spondylolisthesis has 
been rated 40 percent disabling by the RO under the 
provisions of Diagnostic Code 5010-5293.  Id.; 38 C.F.R. 
§ 4.71a.  

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2006).

The regulations governing disabilities of the spine have been 
amended several times since the inception of this case.  
Diagnostic Code 5293 was amended effective September 23, 2002 
and effective September 26, 2003.  The criteria pertinent to 
other disabilities of the spine were amended effective 
September 26, 2003.

On April 1996 VA spine examination, the examiner noted no 
postural abnormalities, no fixed deformities, and musculature 
of the back that was within normal limits.  As to range of 
motion, the veteran could not bend forward.  Backward flexion 
was to five degrees, left and right lateral flexion was very 
limited, and left and right rotation was very limited.  There 
was pain on motion, but there were no neurologic 
manifestations.  The veteran could ambulate without 
difficulty.  The examiner diagnosed chronic low back pain 
without arthritis, fracture, or dislocation.  

In March 1998, the veteran voiced complaints of low back pain 
that radiated into the left lower extremity.  The veteran 
reportedly had not worked in two years due to pain.  

On October 2000 VA spine examination, the veteran complained 
of low back pain and greater radiation into the left lower 
extremity, but radiation was bilateral.  The veteran 
indicated that he used a cane on occasion.  A back brace was 
ineffective.  A variety of medication used over the years did 
not ease low back pain.  The veteran had not worked in 
several years due to low back pain.  Low back pain was 
constant and was exacerbated by sitting and walking for 
prolonged periods.  The examiner noted some loss of lumbar 
lordosis.  Low back range of motion was profoundly limited.  
Extension was to zero degrees, forward flexion was to 10 
degrees, and lateral bending was to five degrees.  Deep 
tendon reflexes in the extremities were decreased.  
Radiologic evidence revealed L5-S1 spondylolysis with 
spondylolisthesis.  

On February 2004 VA examination of the spine, the veteran 
complained of low back pain radiating into the left lower 
extremity.  The veteran indicated that he was last employed 
from 1994 to 1996 as a truck driver but stopped working 
secondary to his back condition.  Low back pain, according to 
the veteran, did not involve flare-ups.  Rather, it was 
constant.  The veteran was able to walk unaided.  Gait 
appeared steady, and the veteran was able to perform the 
activities of daily living.  Besides the activities of daily 
living, the veteran did little else.  Every activity such as 
loading the dishwasher required rest.  He indicated 
occasional unsteadiness on unleveled ground.  Objectively, 
there was tenderness to palpation.  The veteran constantly 
shifted his weight and had difficulty shifting from a prone 
to a sitting position.  Squatting and bending were limited.  
Forward flexion was to 10 degrees, lateral flexion was to 15 
degrees bilaterally, and rotation was to 15 degrees 
bilaterally.

On March 2004 VA peripheral nerves examination, the veteran 
reported radiation of pain into the left lower extremity and 
tingling of the toes bilaterally.  The examiner noted no 
muscular atrophy.  There was subjectively decreased touch and 
pinprick on the lateral aspect of the left thigh.  Ankle 
reflexes were somewhat diminished.  The veteran, however, was 
able to tandem walk.  Nerve conduction studies of the lower 
extremities yielded normal results.  The examiner diagnosed 
chronic back pain with no clinical evidence of lumbar 
radiculopathy and no clinical evidence of peripheral 
neuropathy.  The etiology of lower extremity tingling was 
unclear.  

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

The Board concludes that a 60 percent evaluation is warranted 
under this provision although nerve conduction studies have 
yielded normal results and neurologic symptoms have not been 
attributed to the veteran's service-connected low back 
disability.  Id.  The veteran has consistently complained of 
unrelenting back pain that limits his activities, radiates 
into the lower extremities, and impacts negatively upon range 
of motion.  His symptoms, therefore, are tantamount to those 
that would be entailed in pronounced intervertebral disc 
syndrome.  Thus, again, a 60 percent evaluation under this 
provision is warranted.  Id.

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(from September 23, 2002 to September 25, 2003).

A 60 percent evaluation under this provision would not be 
warranted because the although serious, the veteran's low 
back symptomatology has not caused incapacitating episodes.  

The rating criteria for intervertebral disc syndrome were 
essentially unchanged, although renumbered, when the new 
rating formula for rating disabilities of the spine became 
effective on September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  The Board refers the veteran to 
the discussion of Diagnostic Code 5293 in effect between 
September 23, 2002 to September 25, 2003 in denying an 
increased rating under the present provision related to 
intervertebral disc syndrome.  Id.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006), infra.

Before considering the current criteria for rating 
disabilities of the spine, the Board will determine whether 
any provisions in effect before September 26, 2003 other than 
those dealing with intervertebral disc syndrome would yield 
an evaluation in excess of 60 percent for the veteran's 
service-connected low back disability.  The Board will 
consider only provisions offering an evaluation in excess of 
60 percent.  

Diagnostic Code 5285 related to residuals of vertebral 
fractures.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (in 
effect prior of September 26, 2003).  This provision is not 
relevant to the Board's inquiry because the veteran has not 
suffered a vertebral fracture.

Diagnostic Code 5286 related to ankylosis of the spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (in effect prior of 
September 26, 2003).  This provision is inapplicable because 
no ankylosis, either favorable or unfavorable, has been 
shown.

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

The veteran is not entitled to a 100 percent evaluation under 
the current criteria because he suffers from no ankylosis of 
the spine.  Id.

The current schedule for evaluating intervertebral disc 
syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  

The Board has explained why an increased rating under 
Diagnostic Code 5243 is not warranted in the discussion 
above.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The Board 
is of the opinion that no further compensation is warranted 
under the foregoing regulations because functional loss, 
pain, limitation of motion, and the like have been taken into 
account in the assignment of a 60 percent evaluation under 
Diagnostic Code 5293 in effect prior to September 23, 2002.

Separate evaluation of neurologic abnormalities is not 
warranted because they have not been shown to exist.  General 
Rating Formula for Diseases and Injuries of the Spine.  Note 
(1).

The Board notes that the symptoms associated with the 
veteran's service-connected residuals of a low back injury to 
include spondylosis at L5-S1 with spondylolisthesis do not 
seem to have fluctuated materially during the course of this 
appeal.  Thus, a staged rating need not be considered.  
Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board realizes that VA examiners 
have indicated that the veteran could not work as a manual 
laborer due to his low back disability but have not concluded 
that all employment was precluded.  The record, moreover, has 
shown no periods of hospitalizations due to the service-
connected low back disability.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant an even more 
favorable decision.


ORDER

An evaluation of 60 percent during the appeal period, but not 
greater, for the veteran's service-connected residuals of a 
low back injury to include spondylosis at L5-S1 with 
spondylolisthesis is granted subject to the law and 
regulations governing the payment of veterans' benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


